J-A25008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    VINCENT A. CIRILLO, JR.,

                             Appellant                 No. 1868 EDA 2017


              Appeal from the Judgment of Sentence April 8, 2017
             in the Court of Common Pleas of Montgomery County,
              Criminal Division at No(s): CP-46-CR-0006500-2015.


BEFORE: PANELLA, J., KUNSELMAN, J. and NICHOLS, J.

MEMORANDUM BY: KUNSELMAN, J.:                         FILED MARCH 13, 2019

        Vincent A. Cirillo, Jr., appeals from the judgment of sentence imposed

after a jury convicted him of rape of an unconscious person, involuntary

deviate sexual intercourse (IDSI) of an unconscious person, sexual assault,

and unsworn falsification.1 We affirm.

        The trial court summarized the pertinent facts as follows:

              On August 3, 2015, A.U. arranged a meeting with
           [Cirillo], her attorney, to discuss an upcoming court date in
           her ongoing custody cases. A.U. met [Cirillo] through her
           father Raymond who was friendly with him through the local
           social scene. The meeting was initially scheduled to take
           place at a restaurant; however, A.U. was running late and
           arranged, via text, to move the meeting to her home in West
           Norriton, Montgomery County.           When A.U. and her
           boyfriend arrived at the home, [Cirillo] was waiting for them
____________________________________________


1   18 Pa.C.S.A. §§ 3121(a)(3), 3123(a)(3), 3124.1, and 4904(a)(1).
J-A25008-18


       in the parking lot. A.U. introduced her boyfriend, Paul
       Buckwalter, to [Cirillo]; Mr. Buckwalter then returned to his
       own home to care for his children. [Cirillo] and A.U. went
       inside her home to discuss the matters in which he was
       representing her.

           Approximately fifteen minutes later, A.U.’s father,
       Raymond, and his girlfriend, Stacey Julian, arrived at the
       home to visit with [Cirillo]. A.U., her father, his girlfriend,
       and [Cirillo] sat in A.U.’s kitchen socializing. A.U. and her
       father’s girlfriend went to a local beer distributor to buy
       more beer; they were gone for approximately 10-15
       minutes. When they returned to the home with 8 oz. bottles
       of beer, the foursome continued drinking; A.U. had one beer
       at the table. A.U. went upstairs to take a shower, her
       father’s girlfriend accompanied her while her father and
       [Cirillo] remained in the kitchen. At some point after the
       women returned downstairs, A.U.’s father and his girlfriend
       left to ride Raymond’s motorcycle.           [Cirillo] and A.U.
       resumed their discussion of her pending custody matters.

          During the discussion, A.U. retrieved a bottle of vodka
       from the freezer. Her neighbor knocked on the door and
       asked for a drink. [A.U.] poured herself and her neighbor a
       glass of the vodka and went outside to socialize with the
       neighbors. During the time she was outside, approximately
       thirty to sixty minutes, her neighbors noticed a drastic
       change in her demeanor.

           When Raymond and his girlfriend arrived back at the
       home, A.U. was highly intoxicated and slurring her words.
       After failed attempts to get his daughter to go inside and an
       argument with Ms. Julian, Raymond began to leave. Ms.
       Julian intended to stay at A.U.’s home. A.U. followed her
       father to the parking lot and fell into the bushes.

          Her neighbor helped her up and walked her to her
       apartment where [Cirillo] and Ms. Julian met him at the
       door. Ms. Julian testified that she and [Cirillo] helped A.U.
       up to her room. At this point, [Cirillo] gave Ms. Julian $40
       to secure drugs. Ms. Julian used A.U.’s phone and made
       several calls to her dealers between 10:02 p.m. and 10:14
       p.m. When no one was able to come pick her up, she walked
       to the area of Chain and Lafayette Streets in Norristown,
       secured drugs and went home.


                                    -2-
J-A25008-18


            With Ms. Julian gone, [Cirillo] and A.U. were now alone
         in her bedroom. [Cirillo], by his own admission, then
         performed oral sex on A.U., after which he claims she fell
         asleep. At this point, he took out his phone to photograph
         her. During a period of approximately twenty-five minutes,
         beginning at 10:25 p.m. and ending at 10:50, [Cirillo] took
         six photos of A.U., in which she is clearly unconscious. In
         the final picture, [Cirillo’s] semen is visible on A.U.’s inner
         thigh and around her vagina. [Cirillo] covered A.U. with a
         blanket and left the home.

            Meanwhile, when he returned to his home, Raymond
         contacted A.U.’s boyfriend to express concern over her
         condition. Mr. Buckwalter returned to A.U.’s home to check
         on her around 11:35-11:40 p.m. and found A.U.
         unconscious in her bedroom, half naked. He attempted to
         wake her, but was unable to do so. At this point he called
         [Cirillo] and asked him what happened. [Cirillo] assured
         him that nothing happened between the two of them. Mr.
         Buckwalter eventually carried A.U. into the shower in an
         attempt to wake her. During this time, he took four photos
         to document the state in which he found her. He dressed
         her and took her to the hospital. At the hospital, she was
         unable to consent to testing and was not examined for signs
         of sexual assault at this point. They returned to Mr.
         Buckwalter’s home.

            Upon waking the next day, A.U. had no memory of the
         previous evening. She spoke to her boyfriend and father in
         an attempt to determine what happened the previous night.
         On August 5, 2015, she called [Cirillo] and explained she
         couldn’t remember what happened and he told her “No
         memory is a good memory.” He also told her that they had
         sex, and that she seemed pretty drunk, and that he did not
         check to see if she was breathing before he left. The next
         day, she went to police. On August 7, 2017, A.U. went to
         the hospital and was examined by Sexual Assault Nurse
         Examiner Carrie Bell.

Trial Court Opinion, 11/8/17, at 1-4 (citations omitted).

      The trial court then summarized the police investigation that followed:




                                      -3-
J-A25008-18


            With A.U.’s permission, police arranged to intercept a
         conversation between A.U. and [Cirillo] at her home on
         August 8, 2015. During the recorded conversation, [Cirillo]
         told her repeatedly that they had sex and showed her the
         picture he had taken during the assault as proof that he took
         precautions to ensure that she would not become pregnant.
         A.U. had no knowledge that this picture had been taken.
         [Cirillo] told her he would delete the photo.

             Upon hearing of the photograph and [Cirillo’s] indication
         that he would destroy the photo, law enforcement decided
         to intercept him when he left the apartment and confiscate
         his phone.        Lieutenant Christopher Kuklentz of the
         Montgomery County Detective Bureau was part of the team
         that intercepted [Cirillo]. [Cirillo] agreed to follow law
         enforcement officers to West Norriton Police Department
         where he gave a written question and answer statement.
         Prior to leaving the parking lot, Lt. Kuklentz asked [Cirillo]
         if “based on your experience as an attorney, do you think
         you’d be in legal trouble for what you did to the victim?
         [Cirillo] replied “yes because of her condition at the time.”

             In his written statement, he admitted to performing oral
         sex on A.U., ejaculating on her leg and that she was “semi-
         conscious” while he performed oral sex on her. However,
         he denied penetration.          When informed that his
         conversation with A.U. had been recorded, [Cirillo] told law
         enforcement that he lied to her about penetration because
         he wanted to protect his reputation as a man with his many
         girlfriends.

Trial Court Opinion, 11/8/17, at 5-6 (citations omitted).

      On October 4, 2016, Cirillo entered an open guilty plea to one count of

rape of an unconscious person. At the time of his scheduled sentencing on

December 16, 2016, Cirillo made an oral motion to withdraw his guilty plea,

which the trial court granted that same day.        A jury trial commenced on

February 6, 2017, and convicted Cirillo of the aforementioned charges. On

April 26, 2017, Cirillo filed a “Motion for Extraordinary Relief,” which the trial


                                      -4-
J-A25008-18



court denied at the time of sentencing.      The trial court then imposed an

aggregate term of ten to thirty years in prison. Following the denial of post-

sentence motions, Cirillo filed this timely appeal. Both Cirillo and the trial

court have complied with Pa.R.A.P. 1925.

      Preliminarily, we note that, within his brief, Cirillo has raised sixteen

issues, several of which have multiple subparts. Justice Robert H. Jackson

warned of the dangers of this shotgun approach many years ago:

            Legal contentions, like the currency, depreciate through
         overissue. The mind of an appellate judge is habitually
         receptive to the suggestion that a lower court committed an
         error. But receptiveness declines as the number of assigned
         errors increases. Multiplicity hints at a lack of confidence in
         any one. Of course, I have not forgotten the reluctance with
         which a lawyer abandons even the weakest point lest it
         prove alluring to the same kind of judge. But experience on
         the bench convinces me that multiplying assignments of
         error will dilute and weaken a good case and will not save a
         bad one.

Ruggero, J. Aldisert, J., “Winning on Appeal:          Better Briefs and Oral

Argument,” at 130 (2d ed. 2003) (quoting Robert H. Jackson. “Advocacy

Before the United States Supreme Court,” 37 Cornell L.Q. 1, 5 (1951)). Our

Supreme Court has concluded that this “much quoted” advice, unfortunately,

“often ‘rings hollow[.]’” Commonwealth v. Robinson, 864 A.2d 460, 480

n.28 (Pa. 2004) (citing Ruggero J. Aldisert, J., “The Appellate Bar:

Professional Competence and Professional Responsibility—A view from the

Jaundiced Eye of the Appellate Judge,” 11 Cap. U.L. Rev. 445, 458 (1982)).

But its importance cannot be overstated. See, e.g., Jones v. Barnes, 463


                                      -5-
J-A25008-18



U.S. 745, 751-52 (1983) (noting that “[e]xperienced advocates since time

beyond memory emphasized the importance of winnowing out weaker

arguments on appeal and focusing on one central issue if possible, or at most

on a few key issues.”); Howard v. Gramley, 225 F.3d 784, 791 (7th Cir.

2000) (opining that “one of the most important parts of appellate advocacy is

the selection of the proper claims to urge on appeal.      Throwing in every

conceivable point is distracting to appellate judges, consumes space that

should be devoted to developing arguments with some promise, inevitably

clutters the brief with issues that have no chance . . . and is overall bad

appellate advocacy”); Aldisert, supra, at 129 (stating “[w]hen I read an

appellant’s brief that contains more than six points, a presumption arises that

there is no merit to any of them.”)

      As shall be detailed below, this commentary is especially applicable

here, as several of Cirillo’s issues overlap, while others are waived because

they are either undeveloped or were not preserved below.

         I.    DID THE [TRIAL] COURT ERR IN PERMITTING
               THE SEXUAL ASSAULT NURSE (“SANE”) TO USE
               THE TERM “VICTIM” RATHER THAN “PATIENT”
               DURING THE COURSE OF HER TESTMONY?

      Cirillo’s first issue concerns the testimony of the Sexual Assault Nurse

Examiner (“SANE”), Carrie Bell. When she began her testimony, Nurse Bell

used the phrase “a victim” when describing how she conducts a SANE

examination generally. Cirillo objected, and the trial court gave the following

instruction:


                                      -6-
J-A25008-18


            THE COURT: All right. Ladies and gentleman, you know,
         again, the objection is in the nature of, in her profession and
         in her world, she uses the word victim. And it means
         nothing. It just - - it’s a reference that she utilizes in her
         profession when she undertakes an examination.

            In the context of a trial, if she’s using it, it’s not supposed
         to have any conclusory determination because you’re here
         to determine whether crimes were committed and then,
         under legal terms, whether victim has any relation to that.

            So please, that word just, you know, again, in the context
         of a criminal case is just a descriptive word. It is not a
         conclusion of anything.      And again, only juries make
         decisions such as that. With that said, I didn’t want to go
         and have to interrupt each time because it’s clear that they
         use those words in their documents.

            All right.   With that cautionary instruction, you may
         continue.

N.T., 2/10/17, at 17.

      When Nurse Bell began to describe the specific examinations she

performed in this case, she again referred to “the victim.” Id. at 28. Cirillo

again objected, and the trial court gave the following cautionary instruction:

            And again, ladies and gentleman of the jury, you know,
         the use of the word victim again is a term of art that they
         use in their profession and has no bearing - - she is not here
         to determine that for today. So I’ll make that clear.

            So if you’re able to not - - but I’m going to instruct the
         jury every once in a while just because it is a determination
         that ultimately is made based upon a jury’s ultimate verdict.

Id. at 34.

      Citing SANE “mandated protocol,” Cirillo claims that Nurse Bell’s

reference to U.A. as “the victim” rather than “the patient” violated the tenets

of her profession and render her an advocate for the Commonwealth rather

                                       -7-
J-A25008-18



than a neutral fact witness. Although Cirillo concedes that the trial court twice

gave cautionary instructions to the jury with regard to Nurse Bell’s use of the

term, he claims the first instruction was insufficient, while the second

instruction that her use of the word “victim” was a “term of art” “was blatantly

false, [was] not supported by the record is contrary to SANE nurse training,

and must have come from a non-SANE source that works with sexually abused

women.” Cirillo’s Brief at 17.2

       The trial court found no merit to Cirillo’s claim, explaining as follows:

               Any prejudice caused by the use of the word victim was
           cured by this court’s instructions.       In addition to the
           foregoing instructions given at the time the word was used,
           the court’s closing instructions included instructions
           regarding the presumption of innocence. [N.T., 2/14/17, at
           183-84]. It is well settled that the jury is presumed to have
           followed the court’s instructions.       Commonwealth v.
           LaCava, 666 A.2d 221, 228 (Pa. 1995). Therefore, this
           claim must fail.

Trial Court Opinion, 11/8/17, at 17. We agree.

       Although Cirillo cites “mandated SANE protocol” to support his claim, he

fails to cite the appropriate standard of review or any other case authority to

support his position. See Commonwealth v. Tielsch, 934 A.2d 81, 93 (Pa.

Super. 2007) (holding that undeveloped claims will not be considered on

appeal).    Nevertheless, we note that “improper commentary on a witness’

____________________________________________


2Cirillo did not object after either instruction. Thus, Cirillo’s claims regarding
any falsehood or inaccuracy in the instruction is waived. See Pa.R.A.P.
302(a).


                                           -8-
J-A25008-18


credibility may be achieved through means other than the prosecutor’s own

statements, such as eliciting improper comments from a Commonwealth

witness.” Commonwealth v. Tedford, 960 A.2d 1, 32 (Pa. 2008). As with

claims of prosecutorial misconduct, we apply the following standard:

            [P]rosecutorial misconduct does not occur unless the
         unavoidable effect of the comments at issue was to
         prejudice the jurors by forming in their minds a fixed bias
         and hostility toward the defendant, thus impeding their
         ability to weigh the evidence objectively and render a true
         verdict. . . . In reviewing a claim of improper prosecutorial
         comments, our standard of review is whether the trial court
         abused its discretion. When considering such a claim, our
         attention is focused on whether the defendant was deprived
         of a fair trial, not a perfect one, because not every
         inappropriate remark . . . constitutes reversible error.

Commonwealth v. Noel, 53 A.3d 848, 858 (Pa. Super. 2012) (citations

omitted).

      Cirillo’s bare assertion that Nurse Bell “repeatedly characterized [U.A.]

as a “victim” rather than a “patient”, which highly prejudiced this jury[,]” does

not meet this burden. Cirillo’s Brief at 17. Moreover, our review of the record

establishes that throughout her entire testimony, Nurse Bell used the term

“victim” and “patient” interchangeably. See N.T., 2/1017, at 19-43. Finally,

as noted by the trial court, it is presumed that the jury follows the trial court’s

instructions. LaCava, supra. Thus, the trial court did not abuse its discretion

in denying Cirillo relief based on this issue. See Commonwealth v. Manley,

985 A.2d 256, 266 (Pa. Super. 2009) (explaining that a trial court may remove

the taint caused by improper testimony by providing curative instructions).



                                       -9-
J-A25008-18


          II.    DID THE [TRIAL] COURT ERR IN PERMITTING
                 [NURSE BELL] TO RENDER AN OPINION IN THE
                 ABSENCE OF ANY EVIDENCE SINCE THE
                 PROSECUTION DID NOT TEST ANY OF THE
                 INITIALLY COLLECTED EVIDENCE AND IN THE
                 ABSENCE OF ANY PHYSICAL FINDINGS WITHIN
                 THE SANE-CONDUCTED EXAM?

       In his second issue, Cirillo concedes that Nurse Bell, in her capacity as

an expert, can render an opinion. Cirillo’s Brief at 18. He asserts, however,

that the opinion “must be based upon the findings of the exam.”                    Id.

According to Cirillo, Nurse Bell “was unable to conduct a full examination, and

made no physical findings within the limited examination that she did

conduct.” Cirillo’s Brief at 20. When coupled with the fact that “there were

no state of the art forensic tests done, no evidence examined, and no

interviews conducted for corroboration[,]” there was “no basis for [Nurse]

Bell’s expert opinion and she could not have held it to a reasonable degree of

medical certainty.” Id. at 21-22.3

       Our review of the record supports the conclusion by both the trial court

and the Commonwealth that this issue is waived because Cirillo did not raise

any   objection     to   this   testimony      at   trial.   See   Pa.R.A.P.   302(a);

Commonwealth v. Rodriguez, 174 A.3d, 1130, 1145 (Pa. Super. 2017)

(reiterating that “[t]he absence of a contemporaneous objection below

constitutes a waiver” of the claim on appeal) (citations omitted). Additionally,
____________________________________________


3 Nurse Bell testified that she was of the opinion, to a reasonable degree of
medical certainty, that the results of her limited exam were consistent with
the history and account given by A.U. See N.T., 2/10/17, at 49.


                                          - 10 -
J-A25008-18



we note that Cirillo stipulated to Nurse Bell’s expertise, N.T., 2/10/17, at 5-8,

and that, in a sexual assault prosecution, an expert may testify that the

absence of physical trauma is consistent with the allegation of sexual abuse.

Commonwealth v. Minerd, 753 A.2d 225, 227 (Pa. 2000). Thus, Cirillo’s

second issue affords him no relief.

          III. DID THE [TRIAL] JUDGE ERR IN FAILING TO
               RECUSE HIMSELF HAVING PRESIDED OVER
               [CIRILLO’S] PREVIOUSLY SUBMITTED AND
               WITHDRAWN GUILTY PLEA?

       Cirillo’s third issue involves the recusal of the trial judge, the Honorable

Steven T. O’Neill. Cirillo asserts that, although he withdrew his prior guilty

plea to one count of rape of an unconscious person before Judge O’Neill, and

eventually a jury decided his case, Judge O’Neill’s “lack of impartiality set the

tone for trial, had a chilling effect on [Cirillo’s] counsel’s efficacy and

undoubtedly impacted the jurors.” Cirillo’s Brief at 28-29.

       Because Cirillo “presents no evidence that he sought a recusal at any

time   before   the   jury    rendered   its   verdict”   this   issue   is   waived.

Commonwealth v. Johnson, 719 A.2d 778, 790 (Pa. Super. 1998) (en

banc). Although Cirillo asserts that “[i]t is the obligation of the judge to assess

whether or not to hear a matter even if a motion to disqualify has not been

filed,” and argues that he could not have been expected to file a motion when

Judge O’Neill “fails to disclose a potential source of bias,” he cites no authority

for either proposition.      Thus, we do not consider the claim further. See



                                      - 11 -
J-A25008-18


Commonwealth v. Tielsch, 934 A.2d at 93 (holding that undeveloped claims

will not be considered on appeal).4

          IV.    PURSUANT    TO   RECENTLY   DISCOVERED
                 KNOWLEDGE, DID THE JUDGE ERR IN FAILING
                 TO DISCLOSE AND INFORM COUNSEL OF HIS
                 SPOUSE’S CAREER IN RAPE COUNSELING AT
                 THE UNIVERSITY OF PENNSYLVANIA, BOTH OF
                 WHICH WERE EVIDENT IN THE UNDERLYING
                 TONE AND THE RULINGS/CONDUCT WITHIN
                 THE TRIAL AS WELL AS THE POST-TRIAL
                 MOTIONS?

       Cirillo had previously filed with this Court a “Motion For Remand From

Appellate Court To Trial Court For Filing Of A Supplemental Post Sentence

Motion And Evidentiary Hearing Based On After Discovered Evidence,

(Pa.R.Crim.P. 720 (C).” We denied the motion without prejudice to Cirillo’s

“right to reapply for the requested relief in [his appellate] brief.”        Order,

3/6/18.

       Cirillo asserts that “[t]he issue involves Judge O’Neill’s failure to disclose

a significant influence in his life and a relevant aspect affecting the trial,


____________________________________________


4 Citing Commonwealth v. Hammer, 494 A.2d 1054 (Pa. 1985), Cirillo
attempts to avoid waiver by arguing that “[t]he impact of counsel’s objection
becomes negligible and may be viewed by the judge as a source of annoyance
thereby aggravating the situation.” Cirillo’s Brief at 27. Hammer did not
involve an issue of recusal per se, but rather, an instance were the conduct of
the trial judge “in conducting extensive and repeated examination of
witnesses, including the defendant, acted often times in the roll of advocate
for the prosecution . . . and exhibited incredulity of the defendant’s
testimony[.]” Hammer, 494 A.2d at 1056. It is in this context that our
Supreme Court made the commented cited by Cirillo. No such evidence of
Judge O’Neill’s active participation appears in the present record.


                                          - 12 -
J-A25008-18



specifically the education and career of his wife.”   Cirillo’s Brief at 29. As

evidence to support this claim, Cirillo refers not only to Dr. O’Neill working

“closely with victims of sexual assault and acquaintance rape,” but notes that,

in 2012, when receiving her doctorate, she dedicated her dissertation on the

topic of acquaintance rape to her husband, Judge O’Neill. Id. at 29-30. Cirillo

further argues that “[a] review of the record clearly demonstrates a number

of rulings which materially prejudiced [him] such as that contained in [issue]

I.” According to Cirillo, “had he been informed of this spousal relationship,

which caused a bias, or prejudice against” him, he would have sought Judge

O’Neill’s recusal. Cirillo’s Brief at 30 (citing Commonwealth v. Darush, 459

A.2d 727 (Pa. 1983)).

      Cirillo’s claim entitles him to no relief. First, contrary to our previous

order, he has not requested a remand to file a supplemental post-sentence

motion to raise the after-discovered evidence claim before the trial court. See

Commonwealth v. Williams, 153 A.3d 372, 378 (explaining the Note to

Rule 720 states that “after-discovered evidence discovered during the direct

appeal process must be raised promptly during the direct appeal process, and

should include a request for a remand to the trial judge”).       Moreover, in

making his argument, Cirillo does not reference the applicable test regarding

his proffered evidence. Therefore, this claim is also undeveloped. Tielsch,

supra.

      It is well-settled that to obtain relief on the basis of after-discovered

evidence, a criminal defendant must demonstrate that the new evidence: “(1)

                                    - 13 -
J-A25008-18



could not have been obtained prior to the conclusion of the trial by the exercise

of reasonable diligence; (2) is not merely corroborative or cumulative; (3) will

not be used solely to impeach the credibility of a witness; and (4) would likely

result in a different verdict if a new trial were granted.” Commonwealth v.

Small, 189 A.3d 961, 972 (Pa. 2018).

         Cirillo has not met this burden. Within his brief, he does not inform us

of when he actually learned of this new information. Dr. O’Neill dedicated her

dissertation to her husband approximately five years prior to Cirillo’s trial.

Moreover, Cirillo’s support for his claim that Dr. O’Neill is a “significant

influence” on Judge O’Neill is based on no more than speculation. 5 There is

no indication of record to support Cirillo’s claim that the Judge O’Neill’s wife

had any connection to the criminal proceeding against him. Thus, this issue

fails.

            V.    DID THE COURT ERR IN FAILING TO SUPPRESS
                  THE CELL PHONE SEIZED FROM [CIRILLO’S]
                  POCKET WITHOUT A SEARCH WARRANT AND
                  ALL OF THE EVIDENCE DERIVED THEREFROM AS
                  VIOLATIVE OF THE FOURTH AMENDMENT OF
                  THE UNITED STATES CONSTITUTION AND
                  ARTICLE [I] SECTION 8 OF THE PENNSYLVANIA
                  CONSTITUTION?




____________________________________________


5 Although Cirillo refers to the argument provided in his first issue as
“evidence” of Dr. O’Neill’s influence on the curative instructions given by Judge
O’Neill during Nurse Bell’s testimony, we have already rejected this claim.


                                          - 14 -
J-A25008-18



      As reiterated above, police seized Cirillo’s cell phone after he exited

A.U.’s apartment complex. In support of his fifth issue, Cirillo argues:

             The aforementioned facts clearly establish that the
         seizure of the cell phone was unlawful; accordingly, it and
         all derived evidence are inadmissible and should have been
         ruled as such. Its seizure was neither pursuant to a warrant
         nor to voluntary consent. It was not seized on the basis of
         exigency since the police did not immediately act upon
         hearing [Cirillo’s] intention to delete the photo and further
         the officers had knowledge that the deleted data was
         recoverable. The seizure was not subject to the plain view
         exception since one of the requirements, the incriminating
         nature of the item as readily apparent, was missing. The
         seizure was not incident to arrest since the officers did not
         arrest [Cirillo] at the time of the seizure.

             Without a warrant and without applicability to any of the
         warrantless exceptions, the officers’ seizure of the cell
         phone in violation of the Constitutional rights of [Cirillo]. In
         ruling that the cell phone and its derivative evidence were
         admissible, the trial court clearly abused its discretion.

Cirillo’s Brief at 37-38.

      “Once a motion to suppress evidence has been filed, it is the

Commonwealth’s burden to prove, by a preponderance of the evidence, that

the challenged evidence was not obtained in violation of the defendant’s

rights.” Commonwealth v. Simonson, 148 A.3d 792, 796 (Pa. Super. 2016)

(citation omitted). When, as here, a motion to suppress is denied, we apply

the following:

         Our standard of review in addressing a challenge to a trial
         court’s denial of a suppression motion is whether the factual
         findings are supported by the record and whether the legal
         conclusions drawn from those facts are correct. When
         reviewing the ruling of a suppression court, we must
         consider only the evidence of the prosecution and so much

                                     - 15 -
J-A25008-18


         of the evidence of the defense as remains uncontradicted
         when read in the context of the record. . . . [When] the
         record supports the findings of the suppression court, we
         are bound by those facts and may reverse only if the legal
         conclusions drawn therefrom are in error.

Id.

      “Moreover, appellate courts are limited to reviewing only the evidence

presented at the suppression hearing when examining a ruling on a pre-trial

motion to suppress.” Commonwealth v. Evans, 153 A.3d 323, 327 (Pa.

Super. 2016) (citations omitted).      Finally, when considering a motion to

suppress evidence, it is within the suppression court’s sole province as

factfinder to pass on the credibility of the witnesses and the weight to be given

to their testimony.   Simonson, 148 A.3d at 796 (citation omitted).

      Judge O’Neill concluded that the seizure of Cirillo’s cell phone was

properly based on either one of two exceptions to the warrant requirement:

             It is well-settled that the Fourth Amendment of the
         United States Constitution and Article I, Section 8 of the
         Pennsylvania Constitution require a lawfully obtained
         warrant before police can conduct a search or seize
         property. However, there are some exceptions to the
         warrant requirement. Two such exceptions are exigent
         circumstances and plain view.

            “Exigent circumstances exist where a police officer has
         probable cause to believe that immediate action is
         necessary    to   preserve   evidence   of    a    crime.”
         Commonwealth v. Wright, 99 A.3d 565, 571 (Pa. Super.
         2014) (citing Commonwealth v. Bostick, 958 A.2d 543,
         557 (Pa. Super. 2008), appeal denied, 987 A.2d 158 (Pa.
         2009)).

            Plain view allows for the warrantless seizure of an item.
         The United States Supreme Court adopted a three-prong
         tests for application of the plain view doctrine: (1) the police

                                     - 16 -
J-A25008-18


         must observe the object from a lawful vantage-point; (2)
         the incriminating character of the object must be
         immediately apparent; and (3) the police must have a lawful
         right of access to the object. Horton v. California, 496
         U.S. 128 (1990); and the [Pennsylvania] Supreme Court
         adopted this test in Commonwealth v. McCullum, 602
         A.2d 313, 320 (Pa. 1992) and Commonwealth v. Graham,
         721 A.2d 1075, 1079 (Pa. 1998).

            Exigent circumstances may establish the basis for the
         “lawful right of access” prong of the plain view doctrine.
         See McCullum, at 320-321; Commonwealth v. Jones,
         988 A.2d 649 (Pa. 2010).

            Instantly, the police observed the cell phone from the
         lawful vantage point in a public parking lot.         The
         incriminating nature of the cell phone was immediately
         apparent as law enforcement had just intercepted a
         conversation between [Cirillo] and [A.U.] wherein he
         described the photographic evidence on his phone and his
         intention to delete the evidence.

            Therefore, this Court concludes that the moveable and
         destructible nature of [Cirillo’s] cellular telephone created
         an exigency that allowed law enforcement a lawful right of
         access to the phone when [Cirillo] left the condominium to
         prevent [Cirillo] from both destroying the photographic
         evidence contained therein and from secreting or destroying
         the phone itself.

See Findings of Fact, Conclusions of Law and Order Sur [Cirillo’s] Motion to

Suppress Evidence, 9/2/16, at 2-3.         Thus, Judge O’Neill denied Cirillo’s

suppression motion in its entirety.

      Our review of the record establishes that Judge O’Neill correctly cites

the applicable case law and properly denied Cirillo’s suppression motion.

Although, within his brief, Cirillo cites to general search and seizure principles,

see Cirillo’s Brief at 31-35, he does not cite specific case authority when

applying these general principles to the circumstances of his case.            For

                                      - 17 -
J-A25008-18



example, Cirillo cites no case authority to support his claim that, under the

exigent circumstances exception, the police were required to act immediately

once they heard his intent to destroy the photo. So too, Cirillo fails to cite

any authority to support his claim that no exigency actually existed because

the police had the ability to nevertheless recover the photo even if he deleted

it. Thus, these undeveloped claims are waived. Tielsch, supra.

      Additionally, Cirillo challenges the application of the plain view doctrine

because he asserts the incriminating character of his cell phone was not

immediately apparent.      Once again, he cites no case authority.     “A police

officer has probable cause to believe that an object is incriminating where the

facts available to the officer would warrant a man of reasonable caution in the

belief that certain items by be contraband or stolen property or useful as

evidence of a crime.” Commonwealth v. Wright, 99 A.3d 565, 569 (Pa.

Super. 2014) (emphasis omitted). This Court in Wright concluded that police

lacked probable cause to believe that the cell phone seized during the

execution of an arrest warrant had any connection to their murder

investigation.   Wright, 99 A.3d at 569-572.          Here, the facts are much

different.   Cirillo’s discussion of the photo in the intercepted phone call

provided police ample probable cause to believe that the phone had “useful

evidence” on it. Thus, Cirillo’s fifth issue fails.

         VI.     DID THE COURT ERR IN FAILING TO SEQUESTER
                 THE JURY SINCE THE CASE WAS SCRUTINIZED
                 BY THREE MAJOR TELEVISION NETWORKS AND
                 BY A MULTIPLE OF [SIC] LOCAL NEWSPAPERS
                 AND THE JUDGE PERMITTED THE JURORS TO

                                       - 18 -
J-A25008-18


                 MAKE TEXT AND TELEPHONE CALLS DURING THE
                 TRIAL RECESSES?

       In support of this claim, Cirillo first refers to Pa.R.Crim.P. 642(A), which

provides that the “[t]he trial judge may, in the judge’s discretion, order

sequestration of trial jurors in the interests of justice.” 6          He then cites

Commonwealth v. Sutton, 400 A.2d 1305 (Pa. 1979) a case where our

Supreme Court reversed Sutton’s conviction for second-degree murder and

related charges because “the trial court failed to sequester the jury in the face

of publicity, extensive, sustained, and so pervasive as to conclude that the

community was saturated.”          Cirillo’s Brief at 40.   Cirillo claims that, as in

Sutton, the jurors in his trial should have been sequestered:

          The facts [sic] that [Cirillo] bears the name of his father,
          who was a Judge on the Superior Court of Pennsylvania as
          well as the Court of Common Pleas of Montgomery County,
          and that [Cirillo] as a lawyer, guaranteed the media
          coverage would be extensive, constant and prejudicial.

Id.    Although he acknowledges that Judge O’Neill provided cautionary

instructions to the jury prior to trial recesses, Cirillo argues that these

instructions “gave permission to the jurors to use the cell phones for texts and

calls, further compromising the integrity of the trial.” Id. at 41.

       Cirillo’s sixth issue is waived as it is being raised inappropriately for the

first time on appeal.       See generally, Pa.R.A.P. 302. Moreover, a critical


____________________________________________


6Cirillo actually refers to this rule by its prior designation as Pa.R.Crim.P.
1111(a). See Cirillo’s Brief at 39.


                                          - 19 -
J-A25008-18



distinction from Sutton is the fact that Cirillo’s counsel never moved for

sequestration. See Sutton, 400 A.2d at 1306 (noting that defense counsel

moved for the sequestration of the jury at the beginning of the jury selection

process). Thus, as Cirillo failed to raise this issue at trial, we will not consider

it further.

          VII. DID   THE   COURT   ERR   BY   PRECLUDING
               [CIRILLO’S] COUNSEL THE OPPORTUNITY TO
               CONDUCT A FULL CROSS EXAMINATION,
               THEREBY        VIOLATING        [CIRILLO’S]
               PROCEDURAL/DUE        PROCESS       RIGHTS
               AFFORDED BY THE SIXTH AND FOURTEENTH
               AMENDMENTS OF THE [U.S] CONSTITUTION
               AND SECTION [ARTICLE I,] SECTION 8 OF THE
               PENNSYLVANIA       CONSTITUTION,      MOST
               EVIDENTLY IN, BUT NOT LIMITED TO, JUDGE
               STEVEN T. O’NEILL’S MISAPPLICATION OF THE
               RAPE SHIELD LAW AND MULTIPLE ERRORS IN
               RULINGS    AS   TO   OTHER    EVIDENTIARY
               MATTERS?

      In his seventh issue, Cirillo actually challenges three specific evidentiary

rulings made by Judge O’Neill during his trial. Thus, despite the phrasing of

the issue above, we        will consider only these three rulings.             See

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super 2007) (stating

“[t]his court will not act as counsel and will not develop arguments on behalf

of an appellant”).

              As our Supreme Court has summarized:

             Appellate courts typically examine a trial court’s decision
         concerning the admissibility of evidence for abuse of
         discretion. An abuse of discretion may not be found merely
         because an appellate court might have reached a different
         conclusion,    but    requires    a   result    of    manifest

                                      - 20 -
J-A25008-18


        unreasonableness, or partiality, prejudice, bias, or ill-will, or
        such lack of support so as to be clearly erroneous. Typically,
        all relevant evidence, i.e., evidence which tends to make the
        existence or non-existence of a material fact more or less
        probable, is admissible, subject to the prejudice/probative
        value weighing which attends all decisions upon admissibility.
        See Pa.R.E. 401; Pa.R.E. 402[.]

Commonwealth v. Dillon, 925 A.2d 131, 136-37 (Pa. 2007).               “It is well

settled that the admissibility of evidence is a matter addressed to the sound

discretion of the trial court and may be reversed only upon a showing that the

court abused that discretion.” Commonwealth v. Wynn, 850 A.2d 730, 733

(Pa. Super. 2004) (citations omitted); see also Commonwealth v.

Pukowsky, 147 A.3d 1229 (Pa. Super. 2016); Commonwealth v. Fischere,

70 A.3d 1270, 1275 (Pa. Super. 2013).          “Evidence is admissible if it is

relevant—that is, if it makes a fact at issue more or less probable, or supports

a reasonable inference supporting a material fact.” Wynn, 850 A.2d at 733.

                               1. Rape Shield

      Cirillo first claims that Judge O’Neill abused his discretion by not

permitting him to cross-examine Nurse Bell’s indication on her examination

form that A.U. had acknowledged she had engaged in “consensual vaginal sex

within five days of the alleged assault.” Cirillo’s Brief at 46. According to

Cirillo, this inquiry fell outside the parameters of the Rape Shield Law, 18

Pa.C.S.A. section 3104, and was relevant not only to the “conduct/findings of

medical examinations performed on [A.U.],” but also relevant to Cirillo’s




                                     - 21 -
J-A25008-18



theory that A.U. “had fabricated the incident at the insistence of her then

boyfriend.” Id.

      The Rape Shield Law is as follows:

         § 3104. Evidence of victim’s sexual conduct

          (a)     General rule.—Evidence of specific instances of the
                  alleged victim’s past sexual conduct, opinion
                  evidence of the alleged victim’s past sexual conduct,
                  and reputation evidence of the alleged victim’s past
                  sexual conduct shall not be admissible in
                  prosecutions under this chapter except evidence of
                  the alleged victim’s past sexual conduct with the
                  defendant where consent of the alleged victim is at
                  issue and such evidence is otherwise admissible
                  pursuant to the rules of evidence.

          (b)     Evidentiary proceedings.—A defendant who
                  proposes to offer evidence of the alleged victim’s
                  past sexual conduct pursuant to subsection (a) shall
                  file a written motion and offer of proof at the time of
                  trial. If, at the time of trial, the court determines
                  that the motion and offer of proof are sufficient on
                  their faces, the court shall order an in camera
                  hearing and shall make findings on the record as to
                  the relevance and admissibility of the proposed
                  evidence pursuant to the standards set forth in
                  subsection (a).

18 Pa.C.S.A. § 3104.

      Judge O’Neill found this sub-issue waived due to Cirillo’s failure to object

after being precluded from cross-examining Nurse Bell as to this evidence.

We agree. See Commonwealth v. McGriff, 160 A.3d 863, 868 (Pa. Super.

2017) (finding issue waived for failure to make a timely and specific objection

at time of witness’ testimony). Additionally, we find this issue also waived

because Cirillo failed to follow the procedure outlined in section 3104(b). See

                                      - 22 -
J-A25008-18



Commonwealth v. Burns, 988 A.2d 684, 690 (Pa. Super. 2009) (explaining

that “a defendant who desires to introduce evidence of the victim’s prior

sexual conduct must file a written motion and a make a specific offer of

proof prior to trial”); Commonwealth v. Beltz, 829 A.2d 680, 684 (Pa.

Super. 2003) (rejecting Beltz’s argument that he was not required to make a

written proffer).

       Cirillo contends that “[t]he intended inquiry by [his] counsel to [Nurse]

Bell did not fall within the parameters of the Rape Shield Law and did not

require written notice.” Cirillo’s Brief at 47. We disagree. Because Cirillo’s

“intended inquiry” referred to A.U.’s past sexual conduct, it was properly

excluded under the Rape Shield Law. Compare Commonwealth v. Woeber,

174 A.3d 1096, 1103 (Pa. Super. 2017)(explaining that the Rape Shield law

is inapplicable to evidence of a victim’s prior sexual assault; “the evidence is

evaluated under the general evidentiary rules”).7         Finally, even applying

general evidentiary rules, Cirillo does not explain how this hearsay statement

would have been otherwise admissible. See generally, Commonwealth v.

Savage, 157 A.3d 519 (Pa. Super. 2017). Thus, for all these reasons, this

portion of Cirillo’s seventh issue entitles him to no relief.

____________________________________________


7 Cirillo also asserts that “to negate [his] constitutional rights of confrontation
and cross-examination on the failure of counsel to submit a written notice to
the [trial court] in this matter, when an extensive sidebar was conducted with
the jury absent, is not a sufficient rationale to deprive [him] of his
Constitutional rights and ultimately his freedom.” Cirillo’s Brief at 48. Cirillo
cites no authority for this proposition.


                                          - 23 -
J-A25008-18


           2. Hearsay

      In this portion of his seventh issue, Cirillo asserts that “[n]umerous

examples of Judge O’Neill using the ‘hearsay’ objection erroneously and

thereby limiting cross-examination of Commonwealth witnesses.”          Cirillo’s

Brief at 48.    He then cites one example and compares it to Judge O’Neill’s

treatment of his counsel’s objection to a Commonwealth witness’ testimony

based upon hearsay. The trial court found this sub-issue waived because it

was vaguely stated in Cirillo’s Rule 1925(b) statement.        See Trial Court

Opinion, at 15 n.11 (stating that, “No specific allegation of error has been

identified; therefore, this court is unable to provide meaningful analysis”). We

agree.     See Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super.

2011) (reiterating that “if a concise statement is vague, the court may find

waiver).

      In addition, we find this sub-issue is also waived because it is

undeveloped.    Cirillo fails to cite any case authority regarding the general

inadmissibility of hearsay or the exceptions thereto as to either instance.

Thus, we find this portion of Cirillo’s issue waived and we will not consider it

further. See Tielsch, supra.

           3. Relevance

      In this sub-issue, Cirillo claims that the trial court erred in sustaining

the Commonwealth’s objection, based on relevance, to his counsel’s attempt

to ask Mr. Buckwalter about his current relationship with A.U.         He then

challenges the same objection that was sustained when he attempted to ask


                                     - 24 -
J-A25008-18



A.U. whether Buckwalter “was jealous of her at times.” Cirillo’s Brief at 52.

As a third example, Cirillo cites an instance where the Commonwealth’s

objection was sustained to defense counsel’s question that asked A.U.’s father

whether she suffered from any other “ailments.” Id. at 54.

       Although Cirillo asserts that this information was relevant to testing the

credibility of A.U. and Buckwalter, he fails to develop this argument by citing

any authority.     Thus, this sub-issue is waived, and we will not consider it

further. See Tielsch, supra.8

          VIII. DID THE COURT ERR IN ITS VIOLATION OF PA
               RULE [OF EVIDENCE] 403 BY FAILING TO
               EXCLUDE EVIDENCE . . . ALL OF WHICH
               PREJUDICIALLY OUTWEIGHED ANY PROBATIVE
               VALUE?

       Cirillo’s eighth issue challenges two instances when the trial court

permitted the Commonwealth to introduce demonstrative evidence.              “The

admission of evidence is solely within the discretion of the trial court, and a

trial court’s evidentiary rulings will be reversed on appeal only upon an abuse

of that discretion.” Commonwealth v. Reid, 99 A.3d 470, 493 (Pa. 2014).

An abuse of discretion will not be found based on a mere error of judgment,

but rather occurs where the court has reached a conclusion that overrides or

misapplies the law, or where the judgment exercised is manifestly

____________________________________________


8To the extent Cirillo argues these instances establish Judge O’Neill’s partiality
and/or prejudice we find the claim waived for failing to raise a recusal motion.
See supra.


                                          - 25 -
J-A25008-18



unreasonable,    or   the   result   of    partiality,   prejudice,   bias   or    ill-will.

Commonwealth v. Davido, 106 A.3d 611, 645 (Pa. 2014).

      Evidence is relevant if it logically tends to establish a material fact in the

case, tends to make a fact at issue more or less probable, or supports a

reasonable inference or presumption regarding the existence of a material

fact. Even evidence that merely advances a material act may be relevant and

admissible. Commonwealth v. Johnson, 160 A.3d 127 (Pa. 2017): Pa.R.E.

401. “All relevant evidence is admissible, except as otherwise provided by

law. Evidence that is not relevant is not admissible.” Pa.R.E. 402.

      One such exception is provided by Pennsylvania Rule of Evidence 403,

which provides: “The court may exclude relevant evidence if its probative

value is outweighed by a danger of one or more of the following:                       unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Pa.R.E. 403. “Unfair

prejudice means a tendency to suggest decision on an improper basis or to

divert the jury’s attention away from its duty of weighing the evidence

impartially.” See id., Comment. We will address each instance separately.

      1. Sixteen photographs depicting [A.U.] in states                           of
         undress, some of which were cumulative[.]

      When the Commonwealth proffers photographic evidence of an alleged

victim of crime, the trial court must engage in a two-part analysis in order to

determine whether such evidence is admissible.              First, a trial court must

determine whether the photograph is inflammatory. If not, it may be admitted


                                          - 26 -
J-A25008-18



if it has relevance and can assist the jury's understanding of the facts. If the

photograph is inflammatory, the trial court must decide whether the

photograph is of such essential evidentiary value that its need clearly

outweighs the likelihood of inflaming the minds and passions of the jurors.

Commonwealth v. Murray, 83 A.3d 137, 157 (Pa. 2013)(citations omitted).

      Here, after examining the photographs, the trial court concluded that

the probative value of the photographs greatly outweighed the risk of

prejudice to Cirillo. As Judge O’Neill explained in detail:

             Instantly, there were ten photos of A.U. admitted during
         trial. [Cirillo] was charged with both Rape and IDSI of an
         Unconscious Victim. Both charges required proof that the
         victim was unconscious and [proof] of penetration. The first
         set of 4 photographs were taken by A.U.’s boyfriend. He
         took several photos to document the state in which he found
         her. They were highly probative of her level of intoxication
         on the evening of the assault, as she is clearly unconscious
         in the photos and has become ill. Therefore, the court did
         not err in admitting these photographs. The remaining
         pictures were taken by [Cirillo] during the assault and depict
         [A.U.’s] state in a series of six pictures taken over a twenty-
         five-minute time span which culminates in a picture of his
         [semen] on her inner thigh and around her vagina. Along
         with these photos, six EXIF files containing the metadata
         related to each photograph were recovered from [Cirillo’s]
         phone. [When a digital photograph is taken on a cell phone,
         the phone produces metadata, i.e., a file that contains, inter
         alia, information about the time, date and location in which
         the photo was taken.] These photos were highly probative
         of [A.U.’s] state of unconsciousness and of the acts
         committed by [Cirillo].

            A.U. is clearly unconscious in the photographs. In each
         of the photographs her head is in the same position,
         indicating that she has not moved.        In the first two
         photographs she is on her back with her legs open. [Cirillo]
         testified that he could have moved her legs to take this

                                     - 27 -
J-A25008-18


       photo and that “it’s possible” he also moved her underwear
       to expose her vagina.

          The photos were also relevant to the issue of penetration.
       [Cirillo] maintained that he did not have vaginal intercourse
       with A.U., despite what he told her during the recorded
       conversation. He testified that while she was sleeping he
       leaned over and pleasured himself on her left thigh.
       However, in the photograph, his semen is visible both on
       her thigh and around her vagina and on her G-string.
       Therefore, the probative value of the photographs
       outweighed any prejudice to [Cirillo].

          Likewise, admission of the EXIF data and publication of
       the data with a thumbnail image of the corresponding
       picture was relevant to show the time period of the assault
       and to confirm that there were, in fact, six pictures taken by
       [Cirillo] between 10:25 p.m. and 10:50 p.m. Additionally,
       the metadata showed that there were [time] gaps between
       the pictures. Specifically, the first two photos were taken in
       rapid succession.        The third and fourth photos,
       approximately one minute later. The fifth photo was taken
       nineteen minutes after the first photo. The final photo was
       taken six minutes after the fifth photo. The EXIF data also
       confirmed that all six photos were taken at [A.U.’s] condo.

           While explicit, the photos were not inflammatory;
       however, in an abundance of caution, when the photos were
       admitted, the court gave a cautionary instruction.
       Furthermore, the court took additional steps to mitigate any
       effect on the jury. The EXIF data was displayed by projector
       and contained only a small thumbnail version of the actual
       photo. The court only permitted the stand alone photos to
       be published to the jury as 8 x 10 photographs that were
       passed around, and then immediately collected, as opposed
       to allowing the photos to be projected on a large screen
       contrary to [Cirillo’s] assertion. Because the probative value
       of these photographs outweighed their prejudicial effect,
       this court did not abuse its discretion in admitting them.
       Furthermore, this court’s cautionary instructions were
       sufficient to cure any prejudice, as jurors are presumed to
       follow the court’s instructions.




                                   - 28 -
J-A25008-18



Trial Court Opinion, 11/8/17, at 21-24 (emphasis in original; citations and

footnotes omitted).

       Our review of the record and applicable law supports Judge O’Neill’s

conclusions. Initially, we note Cirillo’s claim involves sixteen photos because

he includes the four photos taken by A.U.’s boyfriend, the six he took, and the

six thumbnail photos accompanying the metadata recovered from his cell

phone. Judge O’Neill explained, however, how and why this EXIF data was

relevant. Thus, Cirillo’s claim that six thumbnail photos were cumulative fails.9

       Moreover, we find no merit to Cirillo’s claim that “[p]hotographs cannot

establish levels of intoxication; blood tests and medical records can, and they

were never taken.” Cirillo’s Brief at 59. He cites no case authority for this

proposition, and it is therefore undeveloped. See supra. The same holds

true for his claim that the photo exhibiting his semen on A.U. only “proves”

he ejaculated, not penetrated. There was no evidence of vaginal penetration

that could be drawn from the photograph.” As noted above, to be admissible,

a photo does not need to “prove” anything; rather it only needs to be relevant,

i.e., “it logically tends to establish a material fact in the case, tends to make

a fact at issue more or less probable, or supports a reasonable inference or

presumption regarding the existence of a material fact.” Johnson, supra.
____________________________________________


9Cirillo’s related claim that “the subject matter of the Buckwalter photographs
was fully covered by [his] photographs which had already been admitted into
evidence is without merit. Cirillo’s Brief at 59. Judge O’Neill explained why
each set of photos had distinct reason for being relevant and therefore
admissible.


                                          - 29 -
J-A25008-18



      Finally, Cirillo claims that “Judge O’Neill’s [cautionary] instructions

served to emphasize/reinforce the emotive aspects of the photos to the jury”

because he “repeatedly characterized the images as disturbing and

offensive.” Cirillo’s Brief at 58-59 (emphasis in original). Our review of the

cautionary instructions given by Judge O’Neill refute this claim. Additionally,

although Cirillo claims that Judge O’Neill “omitted the ‘cautionary’ part of his

address,” id. at 60, we conclude Cirillo cannot establish prejudice by the

absence of certain language. As noted above, a jury is presumed to follow

the trial court’s instructions. LaCava, supra. Thus, this portion of Cirillo’s

eighth issue fails.

      2. An oversized chart of female anatomy exhibited
         during the testimony of [Nurse] Bell for the purpose
         of clarifying the full examination process, which she
         had not performed on [A.U.].

      In this sub-issue, Cirillo “challenges the admission of the large

demonstrative exhibit, a replication/depiction of female genitalia in the open

position during the testimony of [Nurse] Bell.” Cirillo’s Brief at 61. He argues,

“[s]uch an exhibit would have been probative had [Nurse] Bell conducted a

full examination of [A.U.],” but A.U. was never examined by her. Cirillo’s Brief

at 61-62.    According to Cirillo, Nurse Bell “conducted, at best, a limited

physical examination that did not require the presentation of the exhibit. The

exhibit was not only unwarranted, but had a prejudicial impact on the jurors,

thereby precluding a fair trial.” Cirillo’s Brief at 62.

         Judge O’Neill found Cirillo’s claim wholly without merit:


                                       - 30 -
J-A25008-18


            The court notes that [Cirillo] also absurdly alleges that a
         4 foot x 8 foot “replication of a vagina” appeared during the
         entirety of the expert’s testimony. In reality, a poster sized
         textbook diagram of the female anatomy was used briefly
         on an easel as a demonstrative exhibit during Nurse Bell’s
         testimony. At the beginning of this portion of testimony,
         the diagram was placed in view of the jury and at the
         conclusion of her testimony regarding penetration, the
         Assistant District Attorney stated: “Thank you, Nurse. If
         you want to step back up, I’ll take this down. Detective
         Sergeant if you want to remove that.” The prosecutor was
         referring to said diagram, and it was removed from view of
         the jury following the testimony for which it was used.

Trial Court Opinion, 11/8/17, at 24 (citations omitted).

      Our review of the record supports Judge O’Neill’s conclusions regarding

this item of demonstrative evidence. As with other issues, Cirillo’s argument

to the contrary is undeveloped as it is devoid of case authority, and makes

only a bare assertion of prejudice. Tielsch, supra. In addition, as Judge

O’Neill explained with regard to the admission of the photos, the issue of

“penetration” applied to both the rape and IDSI charges Cirillo was facing.

See supra at 27. Thus, this sub-issue of Cirillo’s eighth issue fails.

         IX. DID THE [TRIAL] COURT ERR IN FAILING TO
         REQUIRE THE TRANSCRIPTION OF ESSENTIAL
         SIDEBARS, THEREBY PRECLUDING MEANINGFUL
         APPELLATE REVIEW AND SCRUTINY OF EVIDENTIARY
         HEARINGS?

      This issue requires little comment, as Cirillo concedes that it was his

responsibility, rather than that of the trial court, to request that the sidebars

be transcribed. See Cirillo’s Brief at 62 (citing Dilliplaine v. Lehigh Valley

Trust Company, 322 A.2d 114, 116-17 (Pa. 1974)). Because Cirillo’s counsel


                                     - 31 -
J-A25008-18



never requested transcription of any side bar, our review of the record

supports Judge O’Neill’s conclusion that this issue is waived. See Trial Court

Opinion, 11/8/17, at 15. Cirillo cites Commonwealth v. Sanchez, 82 A.3d

943, 967-68 (Pa. 2013), for the proposition that “it is incumbent upon [an

appellant] to specify . . . potentially meritorious claims that could not be

adequately developed or reviewed” because off-the-record sidebars were not

transcribed.   Cirillo’s Brief at 63.    Although Cirillo then mentions several

specific instances where this allegedly occurred in his trial, in Sanchez, our

Supreme Court found waiver because it “reviewed the entire trial record and

it is clear that counsel never objected at trial to any off-the-record conferences

or side-bar discussions.” Sanchez, 83 A.3d at 268. The same is true in this

case; therefore; Cirillo’s ninth claim entitles him to no relief.

         X. DID THE [TRIAL] COURT, [BY] OVERULING
         [CIRILLO’S] COUNSEL’S OBJECTIONS, ERR IN
         PERMITTING THE PROSECUTOR TO CONDUCT AN
         IMPROPER CROSS-EXAMINATION OF [CIRILLO]
         CONSISTING OF MISSTATEMENTS OF [CIRILLO’S]
         RESPONSES AND OF REPETITION OF THE SAME
         QUESTIONS, WHICH MISLED/CONFUSED THE JURORS
         AND [DENIED CIRILLO] DUE PROCESS?

      In his tenth issue, Cirillo asserts that, because his testimony “was crucial

to the jury’s decision-making duties . . . the bullying nature and extent of this

improper cross-examination by the prosecutor, and the Judge’s failure to

prevent the same, prejudiced and injured [him] to the extent that he was

denied Due Process[.]” Cirillo’s Brief at 66 (citing Phelin v. Kenderdine, 20

Pa. 354 (1853)). We disagree.

                                        - 32 -
J-A25008-18



      Judge O’Neill found this issue waived because Cirillo’s counsel failed to

object or, when he did so, “no specific grounds or constitutional basis was

given.” Trial Court Opinion, 11/8/17 at 15 n.10. Our review of the record

supports this conclusion. See generally, Pa.R.A.P. 302(a). Notwithstanding

waiver, we still find no merit to Cirillo’s claim.

      As this Court has recently summarized:

         Cross-examination may be employed to test a witness’
         story, to impeach credibility, and to establish a witness’
         motive for testifying.      A trial court has discretion to
         determine both the scope and permissible limits of cross-
         examination. The trial judge’s exercise of judgment in
         setting those limits will not be reversed in the absence of a
         clear abuse of discretion, or an error of law.

Commonwealth v. Woeber, 174 A.3d 1096, 1103 (Pa. Super. 2017)

(citations omitted). While exchanges between Cirillo and the Commonwealth

became contentious at times, after reviewing the record, we cannot conclude

that Judge O’Neill abused his discretion when directing the extent of the

Commonwealth’s cross-examination of Cirillo.



         XI. DID THE [TRIAL] COURT ERR BY FAILING TO
         RULE CONSISTENTLY AND EQUALLY DURING THE
         COURSE OF THE TRIAL, SPECIFICALLY PERMITTING
         THE PROSECUTOR EXCESSIVE LATITUDE IN CROSS-
         EXAMINATION WHILE UNDERMINING THAT OF
         [CIRILLO’S]   COUNSEL,   THEREBY   VIOLATING
         [CIRILLO’S] DUE PROCESS RIGHTS?

      In his eleventh issue, Cirillo asserts that “[i]n addition to the underlying

bias set forth previously in this appeal, the unequal application of the law by


                                       - 33 -
J-A25008-18



Judge O’Neill can be illustrated in the latitude given to the prosecution [as

referenced in the previous issue . . . when compared to the] evidentiary rulings

and conduct [that] occurred when the Commonwealth’s key witnesses were

subjected to cross-examination.” Cirillo’s Brief at 75-76. He then cites in

detail several instances when he believes Judge O’Neill erred in limiting his

counsel’s cross-examination of Commonwealth witnesses. See id. at 76-83.

According to Cirillo, ‘[t]he aforementioned rulings by Judge O’Neill were not

erroneous, but [they] had a chilling effect upon [his] defense and deprived

him of his Sixth Amendment rights. The exclusion of such testimony denied

the defense the opportunity to [cast] doubt as to the credibility of both

Buckwalter and [A.U.] and to their rendition of the events at issue, and

adversely impacted the verdict.” Id. at 84-85.

      As with several other issues raised by Cirillo, Judge O’Neill found Cirillo’s

eleventh issue waived because he failed to lodge a specific objection at trial.

Trial Court Opinion, 11/8/17, at 15. We agree. Absent waiver, however, we

would still conclude that Cirillo’s eleventh issue does not entitle him to relief.

We have already rejected his attempts to establish Judge O’Neill’s bias in his

rulings. Moreover, to the extent Cirillo rehashes his claims from prior issues

that we have already determined to be waived or meritless, he is entitled to

no relief. See Commonwealth v. Miller, 664 A.2d 130, 1321 (Pa. 1995)

(explaining that adverse rulings by the trial court, without more, do not

demonstrate bias). Finally, as noted above, Cirillo is entitled to a fair trial,

not a perfect one. Commonwealth v. Bond, 190 A.3d 664, 671 (Pa. Super

                                      - 34 -
J-A25008-18



2017) (citation omitted) (noting the concept of harmless error “is premised

on the well-settled proposition that [a] defendant is entitled to a fair trial but

not a perfect one”). Thus, Cirillo’s eleventh issue affords him no relief.

         XII. DID THE [TRIAL] COURT ERR IN ALLOWING
         PROSECUTORIAL MISCONDUCT THEREBY DEPRIVING
         [CIRILLO] OF A FAIR TRIAL[?]

      In his twelfth issue, Cirillo raises four instances of alleged prosecutorial

misconduct.    Judge O’Neill found each claim waived for lack of a specific

objection. See Trial Court Opinion, 11/8/17, at 15. Our review of the record

supports this conclusion. Nevertheless, we will address each instance briefly.

         1. The Commonwealth’s omission in discovery to
            provide page 4 of the 8/4 medical discharge
            summary of [A.U.], the contents of which may have
            contained her statements as to why she presented
            herself at the Emergency Room accompanied by
            Paul Buckwalter and any possible coercion by him
            in doing so.

      This sub-issue raises a Brady violation.        See generally Brady v.

Maryland, 373 U.S. 83 (1983).        Our review of the record supports Judge

O’Neill’s conclusion that Cirillo did not, at any time before or after trial, raise

an objection on this basis. Thus, the claim is inappropriately being raised for

the first time on appeal. Pa.R.A.P. 302(a). Cirillo does not cite to the record

in order to dispute the waiver finding. Indeed, Cirillo’s claim is also waived as

undeveloped, as it is devoid of pertinent case authority. Tielsch, supra.

         2. The Commonwealth’s failure to test clothing and
            other items seized from [A.U.’s] apartment, to test
            [A.U.] for drugs, and to conduct a DNA test on the


                                      - 35 -
J-A25008-18


            swab taken by [Nurse] Bell during her examination
            of [A.U.]

      In this sub-issue, Cirillo asserts that “since [A.U.] had no recollection of

the events that had transpired, physical evidence was crucial to [his] case to

support his defense.” Cirillo’s Brief at 88. According to Cirillo, “[c]onsidered

collectively, the three omissions are indicative of bad faith and as such, [his]

claim of bad faith is valid.” Id. at 89. Cirillo inappropriately raises this claim

for the first time in his Rule 1925(b) statement. Thus, it is waived. This claim

is inappropriately being raised by Cirillo, for the first time on appeal. See

Commonwealth v. Watson, 835 A.2d 786, 791 (Pa. Super. 2003) (citation

omitted) (explaining “a party cannot rectify the failure to preserve an issue by

proffering it in response to a Pa.R.A.P. 1925(b) order.”) Moreover, because

Cirillo provides no case authority to support his assertion of bad faith, we will

not consider it further. See Tielsch, supra.

         3. Law enforcement’s false representation to
            Magisterial District Judge Hunsicker in requesting
            her services as to [Cirillo’s] arrest/bail due to the
            unavailability of Magisterial District Judge Casillo,
            and the resultant “justice shopping” that occurred.

      This sub-issue is doubly waived. Initially, as found by Judge O’Neill,

nowhere in the record—and Cirillo cites none—did Cirillo raise this issue either

before or during trial. In addition, Cirillo does not develop how any prejudice

occurred, since a jury found the evidence to support his convictions beyond a

reasonable doubt. See Commonwealth v. Ricker, 120 A.3d 349, 353 (Pa.




                                     - 36 -
J-A25008-18



Super. 2015) (reiterating that that errors at the preliminary hearing state are

harmless whenever the defendant is found guilty at trial).

         4. The Commonwealth’s engineering [A.U.’s] charge
            of Identity Theft, a “crimen falsi” offense, to a plea
            to harassment just prior to the trial, thereby
            precluding the jury the opportunity to assess her
            credibility in light of such information.

      This final sub-issue amounts to no more than speculation by Cirillo, and

is wholly undeveloped. See Tielsch, supra. Additionally, Cirillo fails to cite

to any place in the trial record where he preserved this claim. Thus, it is also

waived on this basis and we will not consider it further.

         XIII. DID THE [TRIAL] COURT ERR IN ITS
         MISAPPLICATION OF THE HEARSAY RULE, THEREBY
         IMPROPERLY DENYING [CIRILLO’S] COUNSEL A FULL
         CROSS    EXAMINATION   OF   THE   WITNESSES
         TESTIFYING AGAINST [HIM] AND AS SUCH,
         WITHHOLDING INFORMATION CRITICAL TO THE
         JURY’S ASSESSMENT OF THE CREDIBILITY, MOTIVE
         AND BIAS OF THE WITNESSES?

      In his thirteenth issue, Cirillo revisits Judge O’Neill’s application of the

hearsay rule. This time, Cirillo argues that when his counsel asked A.U. a

question regarding her relationship with Buckwalter, the Commonwealth

objected on relevancy grounds, but “the [c]ourt, however, on its own

initiative, changed the objection to “hearsay.” Cirillo’s Brief at 96. He then,

at length, cites the pertinent exchange, and asserts that Judge O’Neil’s

sustaining of the objection was in error. According to Cirillo, he was once

again “denied an opportunity to conduct an effective cross-examination of



                                     - 37 -
J-A25008-18



Commonwealth witnesses because the [trial court] continually sustained [the]

Commonwealth’s “hearsay” objections in error. The information requested did

not support the truth of the matter asserted, rather it was offered for the

collateral purpose of testing bias and credibility.” Id. at 101.

      Once again, we review a trial court’s evidentiary rulings for abuse of

discretion and again note the trial court’s rule in directing the scope and extent

of cross-examination. Woeber, supra.

      Hearsay is an out-of-court statement offered for the truth of the matter

asserted. Pa.R.E. 801(c). Hearsay “is generally inadmissible unless it falls

within one of the exceptions to the hearsay rule delineated in the

[Pennsylvania] Rules of Evidence.” Savage, 157 A.3d at 524.

      In his opinion, Judge O’Neill found this issue waived because it was

vaguely stated by Cirillo in his Rule 1925(b) statement: “No specific

allegations of error have been identified; therefore, this court is unable to

provide a meaningful analysis.” Trial Court Opinion, 11/8/17, at 15 n.11. As

this conclusion is supported by our review of Cirillo’s Rule 1925(b) statement,

we find this issue waived. See Commonwealth v. Allhouse, 969 A.2d 1236,

1239 (Pa. Super. 2009) (citation omitted) (explaining “[w]hen a court has to

guess what issues an appellant is appealing, that is not enough for appellate

review”).

      Absent waiver, Cirillo’s thirteenth issue would not entitle him to relief.

      Although in this issue Cirillo claims that Judge O’Neill “continually” erred

      in sustaining hearsay objections by the Commonwealth, we limit our

                                     - 38 -
J-A25008-18



      review to the one instance referenced in this issue. Cirillo’s Brief at 96-

      98. We further note that, while Cirillo cites certain general principles

      regarding the hearsay rule and its exceptions, he does not specifically

      develop why the trial court erred in the instance he specifies. Although

      he asserts that the “answer to the question being asked, was not being

      used for ‘the matter asserted” and states that “[h]earsay questions are

      not answers and therefore cannot be used to prove facts,” id. at 100-

      01, he cites no case authority.      Thus, this claim is also waived as

      undeveloped. See Tielsch, supra.

         XIV. DID THE [TRIAL] COURT ERR BY CONCLUDING
         THAT THE WEIGHT OF THE EVIDENCE WAS
         SUFFICIENT TO SUPPORT A CONVICTION OF EACH OF
         THE CHARGES TO THE STANDARD OF BEYOND A
         REASONABLE DOUBT?

      In support of his fourteenth issue, Cirillo asserts that “the jury’s verdict

was not based upon the complaining witness; [A.U.] had no recollection of

what happened. Rather it was derived from a trial in which the trial judge

abused [his] discretion by allowing his bias to permeate his rulings, thereby

invading the exclusive domain of the jury.” Cirillo’s Brief at 104. Cirillo then

refers back to his prior arguments to demonstrate that “Judge O’Neill’s

personal bias and failure to recuse himself, his ruling as to the admission of

evidence (explicit and cumulative photos of [A.U.] in a state of undress, the

seized cell phone in violation of the 4th amendment) and his overall support of

the Commonwealth, to the detriment of [Cirillo], usurped the role of the jury.”



                                     - 39 -
J-A25008-18



Cirillo’s Brief at 105. According to Cirillo, “Judge O’Neill distorted the weight

of the evidence and abused his discretion throughout the trial, ultimately

tainting the verdict.” Id. We disagree.

      A trial court reviewing a weight of the evidence claim should only grant

a new trial “where the verdict is so contrary to the evidence as to shock one’s

sense of justice.” Commonwealth v. Davidson, 860 A.2d 575, 581 (Pa.

Super. 2004) (citation omitted). When reviewing a challenge to the weight of

the evidence, our standard of review differs from the trial court:

      The essence of appellate review for a weight claim appears to lie
      in ensuring that the trial court's decision has record support.
      Where the record adequately supports the trial court, the
      trial court has acted within the limits of its discretion.

                                     ***

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. A new trial should not be granted because of a mere
      conflict in the testimony or because the judge on the same facts
      would have arrived at a different conclusion. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.

                                     ***

      An appellate court's standard of review when presented with a
      weight of the evidence claim is distinct from the standard of review
      applied by the trial court. Appellate review of a weight claim
      is a review of the exercise of discretion, not of the
      underlying question of whether the verdict is against the
      weight of the evidence.

Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013) (citations

omitted) (emphasis added). Absent an abuse of discretion, the trial court’s


                                     - 40 -
J-A25008-18



decision will not be disturbed.     See Commonwealth v. Griffin, 515 A.2d

865, 869 (Pa. 1986).         An abuse of discretion “is not merely an error in

judgment.    Rather, it involves bias, partiality, prejudice, ill-will, manifest

unreasonableness or a misapplication of the law.” Commonwealth v. West,

937 A.2d 516, 521 (Pa. Super. 2007) (citation omitted). By contrast, a proper

exercise of discretion “conforms to the law and is based on the facts of record.”

Id.

      Judge O’Neill found no merit to Cirillo’s weight claim:

            [Cirillo] took the stand in his own defense and over the
         course of a day and a half gave a meandering, convoluted
         account of a purported relationship with A.U. Clearly, the
         jury disbelieved his testimony and afforded greater weight
         to the testimony of the Commonwealth’s witnesses. The
         court discerns no error in the jury’s verdict and thus did not
         abuse its discretion in denying [Cirillo’s] post sentence
         motion for a new trial on this basis.

Trial Court Opinion, 11/8/17, at 25 (citations omitted).

      Our review of the record supports Judge O’Neill’s conclusion. A trial

court’s denial of a motion for new trial based on a weight of the evidence claim

“is the least assailable of its rulings.” Commonwealth v. Diggs, 949 A.2d

873, 879-80 (Pa. 2008). In fact, Cirillo does not argue a true weight claim,

as he has not even attempted to show “certain facts are so clearly of greater

weight that to ignore them or to give them equal weight with all the facts is

to deny justice.” Clay, supra. Rather, he claims trial court bias and rehashes

previous issues that we have already rejected. Thus, Cirillo’s fourteenth claim

entitles him to no relief.

                                       - 41 -
J-A25008-18


         XV. DID THE [TRIAL] COURT ERR BY CONCLUDING
         THAT THE EVIDENCE WAS SUFFICIENT TO SUPPORT
         THE ELEMENTS OF EACH OF THE CRIMINAL CHARGES
         OF WHICH [CIRILLO] WAS CONVICTED?

      In his fifteenth issue, Cirilo claims that the Commonwealth did not meet

its burden of establishing his guilt of the crimes with which he was charged

because:

         Essential elements to the proof of the rape offenses are
         intercourse and the unconscious state of the complainant,
         essential to the sexual assault is the lack of complainant’s
         consent, none of which had been established by the
         evidence     or    the   testimonies    presented   by   the
         Commonwealth. There was no uncorroborated testimony
         by [A.U.] of a sexual offense; there was, however, evidence
         that [A.U.] and [Cirillo] shared a professional and a social
         relationship and that she had invited [him] to her apartment
         on the night in question, showered for an extensive period,
         and ensured that there was liquor available. There were no
         physical indicia of sexual intercourse/penetration; no
         physical evidence gleaned from the examination [by Nurse
         Bell] whose report was a mere compilation of [A.U.’s]
         statement of no recollection, a non-descript Emergency
         Room exam except for a statement from [A.U.] that there
         had been no rape, and a police summary initiated by [A.U.’s]
         boyfriend. The Commonwealth collected, but never tested
         the victim’s clothing or a DNA swab. Without proof beyond
         a reasonable doubt of the aforementioned elements of
         intercourse, [A.U.’s] unconscious state, and the lack of
         consent, [Cirillo’s] convictions cannot stand.

Cirillo’s Brief at 107-08.

      In reviewing a sufficiency claim, we must consider “‘whether the

evidence admitted at trial, and all the reasonable inferences derived therefrom

viewed in favor of the Commonwealth as verdict winner, supports the jury's

finding of all the elements of the offense beyond a reasonable doubt.’”


                                    - 42 -
J-A25008-18



Commonwealth v. Cash, 137 A.3d 1262, 1269 (Pa. 2016) (quoting

Commonwealth v. Smith, 985 A.2d 886, 894-95)).                        Only “where the

evidence offered to support the verdict is in contradiction to the physical facts,

in contravention to human experience and the laws of nature, then the

evidence is insufficient as a matter of law.” Widmer, 744 A.2d at 751.

      Judge O’Neill found this issue waived because in his Rule 1925(b)

statement, in raising his sufficiency claim, Cirillo made only a general

reference to the “corpus delecti.” Trial Court Opinion, 11/8/17, at 16 n.12.

We agree. See Commonwealth v. Tyack, 128 A.3d 254, 260 (stating “[i]f

[an appellant] wants to preserve a claim that the evidence was insufficient,

then the [Rule] 1925(b) statement needs to specify the elements or elements

upon which the evidence was insufficient”)(citations omitted). In addition, we

find this claim waived also because, although within his brief Cirillo references

certain elements of the crimes for which he was convicted, his argument is

devoid of case authority and therefore undeveloped. See Tielsch, supra.

Thus, Cirillo’s fifteenth issue fails.

          XVI. DID THE [TRIAL] COURT ERR AND ABUSE ITS
          DISCRETION BY IMPOSING AN EXCESSIVE AND
          UNDULY HARSH SENTENCE?

      In his sixteenth and final issue, Cirillo challenges the discretionary

aspects of his sentence. There is no absolute right to an appeal when

challenging the discretionary aspects of a sentence. Cirillo, therefore, must

satisfy   a   four-part   test   to   invoke      this   Court’s   jurisdiction.   See



                                         - 43 -
J-A25008-18



Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013). Cirillo has

preserved the sentencing challenge for appellate review by raising it at

sentencing or in a timely post-sentence motion. Thus, he must (1) “include in

his brief a concise statement of reasons relied upon for allowance of appeal

with respect to the discretionary aspects of a sentence[,]” pursuant to

Pa.R.A.P. 2119(f), and (2) “show that there is a substantial question that the

sentence     imposed     is   not   appropriate   under    the    Sentencing     Code.”

Commonwealth v. Hill, 66 A.3d 359, 363-64 (Pa. Super. 2013).

      Cirillo has failed to include a Rule 2119(f) statement in his brief, and the

Commonwealth has objected to this procedural                     misstep.    In these

circumstances, Cirillo’s sentencing claim is waived.              Commonwealth v.

Griffin, 149 A.3d 349, 353 (Pa. Super. 2016).

      Absent waiver, Cirillo’s sentencing claim warrants no relief.

           Sentencing is a matter vested in the sound discretion of the
           sentencing judge, and a sentence will not be disturbed on
           appeal absent a manifest abuse of discretion. In this
           context, an abuse of discretion is not shown merely by an
           error in judgment. Rather, the appellant must establish, by
           reference to the record, that the sentencing court ignored
           or misapplied the law, exercised its judgment for reasons of
           partiality, prejudice, bias or ill will, or arrived at a manifestly
           unreasonable decision.

Commonwealth v. Shull, 148 A.3d 820, 831 (Pa. Super. 2016) (citation

omitted).

      Cirillo claims that the aggregate sentence Judge O’Neill imposed,

“although within the upper range of the standard sentencing guidelines, is


                                         - 44 -
J-A25008-18



excessive in nature when imposed consecutively and inflicts a severe

punishment upon [him].         Cirillo’s Brief at 113.   Relying on his previous

arguments, Cirillo, further asserts that “the record is replete with evidence of

Judge O’Neill’s bias, both in trial as well as at sentencing.      Minimally, he

exhibited more than a hint of animosity toward [Cirillo] and a predisposition

of partiality.” Cirillo’s Brief at 116.

      Our review of both the trial and sentencing transcripts refutes Cirillo’s

sentencing claims. Our standard of review limits our ability to vacate and

remand where the court sentenced within the guidelines. We may reverse

only if application of the guidelines would be clearly unreasonable under the

circumstances.     42 Pa.C.S.A. § 9781(c)(2); see also Commonwealth v.

Macias, 968 A.2d 773, 777 (Pa. Super. 2009) (explaining that the term

“unreasonable” is not defined in the Sentencing Code but generally means a

decision that is either irrational or not guided by sound judgment).

      Here, Judge O’Neill recognized that he imposed a standard range

sentence, that he “carefully considered the sentencing guidelines as well as

the aggravating and mitigating factors.” Trial Court Opinion, 11/8/17, at 28.

Judge O’Neill then cites in detail the reasons he gave for his sentencing choice,

and also explained why he chose to impose the sentences consecutively. See

id. at 29-29. The fact that Cirillo disagrees with the weight Judge O’Neill

gave to one or more sentencing factors does not entitle him to relief. See

Commonwealth v. Griffin, 804 A.2d 1, 9 (Pa. Super. 2002) (citing

Commonwealth v. Williams, 562 A.2d 1385, 1388 (Pa. Super. 1989) (en

                                          - 45 -
J-A25008-18



banc) (explaining that an allegation that the sentencing court did not

adequately consider various factors is, in effect, inappropriately asking that

this Court substitute its judgment for that of the trial court in fashioning a

defendant’s sentence). Thus, Cirillo’s final claim entitles him to no relief.

      In sum, as none of the sixteen issues raised by Cirillo entitles him to

relief, we affirm his judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/19




                                     - 46 -